DETAILED ACTION
Applicant's amendments and remarks, filed 11/23/20, are fully acknowledged by the Examiner. Currently, claims 1-9 and 18-31 are pending with claims 10-17 canceled, claims 24-31 new, and claims 1, 2, 4, 8, 18, and 19 amended. Applicant’s amendment to claims 1 and 18 has overcome the previously filed 35 USC 112(b) rejections.  The following is a complete response to the 11/23/20 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "said at least one discrete skin volume" in section a.  There is insufficient antecedent basis for this limitation in the claim. Claims 25-31 are dependent on claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adanny (US 2011/0015625).
Regarding claim 24, Adanny teaches a device for treating the skin comprising:
a. at least one treatment tip comprising N electrodes, N being an integer greater than or equal to 1 (electrode with tip 212), at least one of said N electrodes having at least two spaced apart protruding conducting elements (216): at least one of said at least two protruding conducting elements is
configured to penetrate the skin surface at least one discrete location (penetrates skin surface 320 as in par. [0027]): at least one of said N electrodes is configured to apply energy to said at least one discrete skin volume so as to heat said at least one discrete skin volume (par. [0015]);
b. an applicator reversibly connectable to said treatment tip, said applicator comprising:
i.    a power source (200); and
ii.    at least one switching module comprising a first line, a return line, N switches and N resistors (switch 708 and resistor 712 along a line as in Fig. 7),

said mth switch is electrically connected on a first side to said first line (708 connected to a line);
said mth switch is electrically connected on a second side to an mth resistor (712) and,
said treatment tip being connected to said applicator (212 connected to 208), electrically connected to an mth electrode (212);
said mth switch is configured, when closed, to enable passage of electric current from said power source through said first line and through said switch to said mth electrode, and from said mth electrode through said return line to said power source (par. [0039]); and
said mth switch configured, when closed, to prevent passage of electric current from said power source to said mth electrode (par. [0039]);
wherein a resistance of each of said N resistors is configured to generate a return path of current from an mth electrode via all other of said N electrodes, said current being divided between said all other of said N electrodes, distributing said current homogeneously across said all other of said N electrodes and minimizing pain to a user (switch 708 diverts current to 712 to minimize pain).
Regarding claim 25, Adanny teaches a controller configured to control opening and closing of each of said N switches (432).
Regarding claim 27, Adanny teaches the treatment is RF treatment (at least par. [0015]).
Regarding claim 28, Adanny teaches said treatment tip is disposable (par. [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Ellman (US 6,572,613).
Regarding claim 26, Adanny is silent regarding the shape of the protruding conducting elements.However, Ellman teaches a sharp electrode shape is characterized by dimensions of height A and hypotenuse B (beveled end as in Figs 2-3 would have a triangle shape having a height and a hypotenuse), and wherein the ratio A/B is in a predetermined range (A/B must be less than 1 due to geometry).It would have been obvious to one of ordinary skill in the art to modify Adanny such that the protruding conducting elements are triangle shaped, as taught by Ellman, in order to be sharp to be able to penetrate tissue.
Regarding claim 29, Adanny does not teach wherein each of said at least two protruding conducting elements is shaped substantially as a prism characterized by a rectangular base of length L and width W, two four-sided side faces of length L, and two three-sided end faces of said height A, said hypotenuse B and width W, said base conjoined with said electrode.
However, Ellman teaches an electrode having a rectangular prism with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) two four-sided side faces of length L (rectangles making up base rectangular prism have a base of length L), and two three-sided end faces of height A, width W (two of the faces of the tapered end forming a pyramid have a base W and a height, and a hypotenuse defined by the height and width), and the base conjoined with the electrode (base is part of electrode).
It would have been obvious to one of ordinary skill in the art to modify the shape of the electrodes of Adanny to have the dimensions and faces of Ellman. The triangular shape would allow for penetration of skin tissue. It would have been obvious to one of ordinary skill in the art that the shapes of the side faces .
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Whitman (US 2003/0050628).
Regarding claim 30, Adanny is silent regarding at least one delivery indicator. Whitman teaches a delivery indicator for an electrosurgical device, wherein said at least one delivery indicator is configured to indicate that power for a surgical device is on (par. [0064] light signal).It would have been obvious to one of ordinary skill in the art to make the delivery indicator a visible signal as taught by Whitman, in order to be able to alert a user to the state of the system.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Bragagna (US 2010/0016843).
Regarding claim 31, Adanny is silent regarding the system additionally comprising at least one disposable tip indicator.
However, Bragagna teaches a system with a disposable tip indicator (identifier as in par. [0065]), the tip indicator configured to indicate a unique identifier of said at least one disposable tip (bar code), and an identifier of usage of said at least one disposable tip (identify for shape and structure), and further wherein the identifier of usage is a visible identifier selected from a group consisting of a changing color identifier and a patterned visible identifier (bar code has different colors and a pattern).It would have been obvious to one of ordinary skill in the art to modify Adanny with the disposable tip indicator of Bragagna, in order to know the system and the effect of the system of tissue.
Allowable Subject Matter
Claims 1-9 and 18-23 allowed.
Regarding claims 1 and 18, the closest prior art of reference found are Deem (US 2010/0049178), Whitman, and Fung (US 2005/0205288). However, Fung teaches leaf springs and not 
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/23/20, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of 11/23/20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794